Hill, J.
The answer to the last question propounded by the Court of Appeals controls this case, namely: “Is the ordinance in question void as being an unlawful interference with interstate commerce?” If the ordinance is void, the question of whether the tax is void because it is unreasonable can not affect the result here reached. It would be unprofitable, therefore, to enter into a discussion of the first question propounded.
In the view we take of the case, the ordinance in question is absolutely void as being an unlawful interference with interstate commerce. The constitution of the United States declares that Congress shall have power “to regulate commerce with foreign nations, and among the several States, and with the Indian tribes.” Const. U. S. art. 1, sec. 8, par. 3 (Civil Code, § 6644). The question arises, therefore, whether telegraphic messages are commerce within the meaning of the constitution of the United States. This question has been answered in the affirmative by the Supreme Court of the United States in the case of Leloup v. Port of Mobile, 127 U. S. 640 (8 Sup. Ct. 1383, 32 L. ed. 311), in the following language: “Where a telegraph company is doing the business of transmitting messages between different States, and has accepted and is acting under the telegraph law passed by Congress July 24th, 1866, no State within which it sees fit to establish an office can impose upon it a license .tax, or require it to take out a license. 'for the transaction of such business.” “Telegraphic communications are commerce, as well as in the nature of postal service; and if carried on between different States, they are interstate commerce, and within the power of regulation conferred upon Congress, free from the control of State regulations, except such as are strictly of a police character; and any State regulations by way of tax on the occupation or business, or requiring a license to transact such business, are unconstitutional and void.” “A general license tax on a telegraph company affects its entire business, interstate as well as domestic or internal, and is unconstitutional.” In Western Union Tel. Co. v. Alabama State Board of Assessment, 132 U. S. 472, 473 (10 Sup. Ct. 161, 33 L. ed. 409), it was said that “The *132principle is, in regard to telegraph companies which have accepted the provisions of the act of Congress of July 24, 1866, sections 5263 to 5268 of the Eevised Statutes of the United States, that they shall not be taxed by the authorities of a State for any messages, or receipts arising from messages, from points within the State to points without or from points without the State to points within, but that such taxes may be levied upon all messages carried and delivered exclusively within the State. The foundation of this principle is that messages of the former class are elements of commerce between the States and not subject to legislative control of the States, while the latter class are elements of internal commerce solely within the limits and jurisdiction of the State, and therefore subject to its taxing power. The following cases in this court have fully developed and established this proposition: Pensacola Tel. Co. v. Western Union Tel. Co., 96 U. S. 1 [24 L. ed. 708]; Telegraph Co. v. Texas, 105 U. S. 460 [26 L. ed. 1067]; Western Union Tel. Co. v. Massachusetts, 125 U. S. 530 [8 Sup. Ct. 961, 31 L. ed. 790]; Ratterman v. Western Union Tel. Co., 127 U. S. 411 [8 Sup. Ct. 1127, 32 L. ed. 229]; Leloup v. Port of Mobile, 127 U. S. 640 [8 Sup. Ct. 1383, 32 L. ed. 311]; Fargo v. Michigan, 121 U. S. 230 [7 Sup. Ct. 857, 30 L. ed. 888]; Philadelphia and Southern Steamship Co. v. Pennsylvania, 122 U. S. 326 [7 Sup. Ct. 1118, 30 L. ed. 1200].” It appears in the recital of facts in this case that the plaintiff had accepted the provisions of the act of Congress of July 24, 1866 (sections 5263 to 5268 of the Eevised Statutes of the United States (U. S. Comp. St. 1901, p. 3579)), just referred to. The State can not, in the exercise of its police power, defeat or impair a right guaranteed by the constitution of the United States, or any valid law passed by Congress in pursuance thereof. Gibbons v. Ogden, 9 Wheat. 1, 210 (6 L. ed. 23); M., K. & T. Ry. Co. v. Haber, 169 U. S. 613, 625, 626 (18 Sup. Ct. 488, 42 L. ed. 878). And see Williams v. Talladega, 226 U. S. 404 (33 Sup. Ct. 116). The construction placed. upon the constitution of the United States and laws passed by Congress 'in pursuance thereof by the Supreme Court of the United States is binding upon State courts. In the agreed statement of facts it appears that “The Postal Company was and is engaged principally in the transmission of telegraph messages between different points' in the several States *133of the United States, and between those points and foreign countries, and is therefore engaged in doing an interstate-commerce business.” It follows from the facts in this case, and the decisions of the Supreme Court of the United States cited supra, that the ordinance of the City of Cordele in question is an unlawful interference with interstate commerce, and is therefore unconstitutional and unenforceable.

All the Justices concur.